Citation Nr: 1220335	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  10-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with intervertebral disc syndrome with nerve root involvement at the L3, L4, and L5-S1 levels (formerly lumbosacral strain (claimed as upper, mid and lower back pain)). 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that continued a 20 percent disability rating for service-connected DDD of the lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In his May 2007 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge on the issue of entitlement to an increased disability rating for his service-connected DDD disability.  He was scheduled to appear for a videoconference hearing to be held at the RO in Nashville, Tennessee in September 2011.  In a September 2011 statement in support of his claim, however, the Veteran's representative indicated that the Veteran would be moving to South Carolina, and that he requested that his videoconference hearing be rescheduled so that he could attend the videoconference hearing at the RO in Columbia, South Carolina, after November 1, 2011.  Since the RO is responsible for scheduling videoconference hearings before the Board, a remand to the RO is necessary so that the Veteran can be scheduled for a new videoconference hearing at the RO in Columbia, South Carolina, after November 1, 2011.  The RO must send the Veteran a notice of this hearing to his current address.

Accordingly, the case is REMANDED for the following action:

The Veteran has moved and provided a new address in South Carolina.  See VA Form 21-4138, dated September 16, 2011.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge to be held at the RO in Columbia, South Carolina, after November 1, 2011.  Notice of this hearing must be sent to the Veteran at his current address of record in South Carolina. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


